                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION


GEORGE F. ALDRIDGE, JR.,                              )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )            No. 1:18-CV-259 CAS
                                                      )
NINA HILL,                                            )
                                                      )
                Defendant.                            )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on the motions of plaintiff George F. Aldridge, Jr. for

default judgment and for appointment of counsel. (Docs. 29, 31). Defendant Nina Hill opposes

the motion for default judgment. Plaintiff did not file a reply in support of the motion for default

judgment and the time to do so passed on October 10, 2019. The motions will be denied for the

following reasons.

Motion for Default Judgment

        Plaintiff moves for default judgment on the basis that defendant failed to comply with

paragraph I.3 of the Case Management Order requiring her to submit specified discovery

information to plaintiff by August 28, 2019. 1 Defendant responds that her initial disclosures

with 126 pages of grievance records and 2,121 pages of medical records were mailed to plaintiff

on August 26, 2019, and tracking information showed they were delivered to plaintiff’s




        1
         Plaintiff also complains that defendant’s attorneys in a separate case “have entered into legal
gymnastics in an attempt to deny the plaintiff the ability to prosecute his case[.]” (Doc. 29 at 2.) Plaintiff
is advised the Court will not be persuaded or influenced by allegations concerning defense counsel’s
conduct in other cases and will look only to the facts and circumstances of this case.
institution on August 30, 2019, but the documents must have been lost during processing.

Defendant states she mailed another copy of the disclosures to plaintiff on October 3, 2019. 2

        Plaintiff’s motion is not based on defendant’s failure to answer his Amended Complaint

but rather on an alleged failure to provide discovery as ordered. As such, plaintiff’s motion is

properly construed as a motion for discovery sanctions under Rule 37, Fed. R. Civ. P., and not a

motion for default judgment. This Court’s Local Rule 3.04(A) provides:

                The Court will not consider any motion relating to discovery and
        disclosure unless it contains a statement that movant’s counsel has conferred in
        person or by telephone with the opposing counsel in good faith or has made
        reasonable efforts to do so, but that after sincere efforts to resolve their dispute,
        counsel are unable to reach an accord. This statement also shall recite the date,
        time and manner of such conference, and the names of the individuals
        participating therein, or shall state with specificity the efforts made to confer with
        opposing counsel.

E.D. Mo. L.R. 3.04(A).

        Pro se litigants are not excused from complying with court orders or substantive and

procedural law. American Inmate Paralegal Ass’n v. Cline, 859 F.2d 59, 61 (8th Cir. 1988).

Although plaintiff may be unable to confer with defendant’s counsel in person or by telephone,

he can write to attempt to resolve the dispute, and must do so prior to filing any motion relating

to discovery and disclosure. Plaintiff should have written to defendant’s counsel and stated he

did not receive plaintiff’s initial disclosures before he filed any motion with the Court. As a

result of plaintiff’s failure to comply with Local Rule 3.04(A), the Court will not consider the

instant motion and will deny the same without prejudice.




        2
        Because plaintiff has not filed a reply in support of his motion for default judgment, the Court
assumes he has now received plaintiff’s initial disclosures.

                                                   2
        Moreover, even if the Court were to consider the merits of the motion, a dismissal under

Rule 37 is permitted only where there is an order compelling discovery, a willful violation of the

order, and prejudice. Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir. 2014).

Although the Case Management Order orders that discovery be made, it is not an “order

compelling discovery,” so the first requirement for a discovery sanction of dismissal cannot be

met. Defendant states she mailed the initial disclosures, they were delivered but apparently lost

at plaintiff’s institution, and upon learning of this defendant mailed a second set. 3 Under these

circumstances there is no indication of a willful violation by defendant, and no apparent

prejudice to plaintiff.

        Plaintiff’s motion for default judgment, construed as a motion for discovery sanctions

under Rule 37, will be denied without prejudice for failure to comply with Local Rule 3.04(A).

Motion for Appointment of Counsel

        Plaintiff filed a third motion for appointment of counsel, although it is titled “Second

Motion for Appointment of Counsel.”          (See Docs. 3, 14.)      Plaintiff’s motion is based on

allegations contained in his prior motions for appointment of counsel and on new allegations that

defendant is in default and refuses to provide discovery.

        The Court continues to believe that appointment of counsel is not warranted at this time.

The case is still in its early stages as initial discovery disclosures have only recently been

exchanged and defendant is not in default. Plaintiff’s third motion for appointment of counsel

will be denied under the same standards and for the same reasons set out in the Memorandum




        3
          The Court accepts defense counsel’s representation concerning the mail tracking information as
counsel is an officer of the Court, but counsel should provide a copy of this type of information in any
future filing.
                                                   3
and Order of May 22, 2019 (Doc. 20 at 10-11). Plaintiff may file a motion for appointment of

counsel in the future as the case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for default judgment is DENIED for

failure to comply with Local Rule 3.04(A). [Doc. 29]

       IT IS FURTHER ORDERED that plaintiff’s [third] motion for appointment of counsel

is DENIED without prejudice. [Doc. 31]




                                                CHARLES A. SHAW
                                                UNITED STATES DISTRICT JUDGE


Dated this 30th day of October, 2019.




                                                4
